IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENTS TO THE             : No. 657
                                         :
JUVENILE COURT PROCEDURAL                : SUPREME COURT RULES DOCKET
                                         :
RULES COMMITTEE                          :


                                    ORDER


PER CURIAM:



             AND NOW, this 21st day of January, 2015, Jonathan R. Birbeck, Esquire,

Cumberland County, and Kelly McNaney, Esquire, York County, are hereby reappointed

as members of the Juvenile Court Procedural Rules Committee for a term of three years

commencing February 1, 2015.